DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 17 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim is drawn to a “computer program product” comprising computer-readable storage medium. In particular, the specification paragraphs [0024]-[0025] states: In an embodiment, the memory 112 is non-transitory and includes, for example, one or more volatile memories and/or one or more non-volatile memories. In other words, in certain embodiments, the memory 112 is an electronic storage device (e.g., a computer-readable storage medium). The memory 112 is configured to store information, data, content, one or more applications, one or more instructions, or the like, to enable the asset forecasting system 102 to carry out various functions in accordance with one or more embodiments disclosed herein. The broadest reasonable interpretation of the claim in light of the specification concludes that the claim as a whole covers a transitory signal, which does not fall within the definition of a process, machine, manufacture or composition of matter (In re Nuijten). Therefore, claim 17 does not fall within a statutory category. The examiner suggests amending the claims to embody the program on "non-transitory computer-readable medium" or equivalent; that excludes computer readable medium as a "signal", "carrier wave", or "transmission medium" which are deemed non-statutory.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-8, 10-15 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Application of Object Oriented Image Classification and Markov Chain Modeling for Land Use and Land Cover Change Analysis” by Paul et al. (hereinafter ‘Paul’).
In regards to claim 1, Paul teaches a system, comprising: a processor; and a memory that stores executable instructions that, when executed by the processor, cause the processor to: (Paul Section 1, Paul teaches a system for land use management.)
segment data associated with one or more assets to determine a set of classifications for one or more attributes related to the one or more assets; (See Paul Sections 3.2 and 3.3, Paul teaches pre-processing assets data and determining classification.)
generate a state machine associated with a Markov chain model based on the set of classifications for the data; (See Paul Section 3.5, Paul teaches generating Markov Chain based in input asset data.)
perform a machine learning process associated with the state machine to determine one or more behavior changes associated with the one or more attributes related to the one or more assets; and predict, based on the one or more behavior changes associated with the one or more attributes related to the one or more assets, a change in demand data for the one or more assets during a future interval of time. (See Paul Section 3.5 and Figure 3, Paul teaches using MLP network and Markov Chain to predict projected map of the assets.)

In regards to claim 2, Paul teaches wherein the executable instructions further cause the processor to: correlate respective states of the state machine to respective classifications from the set of classifications. (See Paul Section 3.5).

In regards to claim 3, Paul teaches wherein the executable instructions further cause the processor to: configure a state of the state machine with two or more classifications. (See Paul Section 3.5)

In regards to claim 5, Paul teaches wherein the executable instructions further cause the processor to: determine the one or more behavior changes based on one or more state transitions of the state machine.  (See Paul Section 4.3).

In regards to claim 6, Paul teaches wherein the executable instructions further cause the processor to: predict a state from the state machine for an asset during the future interval of time based on the one or more behavior changes associated with the one or more attributes related to the one or more assets. (See Paul Section 4.3)

In regards to claim 7, Paul teaches wherein the executable instructions further cause the processor to: transmit, to a computing device, forecast data related to the predicted change in the demand data to facilitate rendering of the forecast data via an electronic interface of the computing device. (See Paul Figure 7).

In regards to claim 8, Paul teaches wherein the executable instructions further cause the processor to: generate an ensembled model that comprises a combination of at least a first forecast model related to a first prediction for the change in the demand data, and a second forecast model related to a second prediction for the change in the demand data. (See Paul Figure 3, Paul teaches soft prediction model and hard prediction model).

Claims 10-15 recite limitations that are similar to that of claims 1, 2, 3, 5, 6 and 8, respectively. Therefore, claims 10-15 are rejected similar as claims 1, 2, 3, 5, 6 and 8, respectively.

Claims 17-20 recite limitations that are similar to that of claims 1, 2, 3 and 5, respectively. Therefore, claims 17-20 are rejected similarly as claims 1, 2, 3 and 5, respectively. 

Allowable Subject Matter
Claims 4, 9 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
In regards to claim 4, the applied art does not teach or suggest “configure a state of the state machine with a first classification related to demand for the one or more assets, a second classification related to price for the one or more assets, and a third classification related to availability for the one or more assets.”
In regards to claim 9 and 16, the applied art does not teach or suggest “apply a first confidence factor to the first forecast model and a second confidence factor to the second forecast model based on similarity of states of the first forecast model and the second forecast model.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UTPAL D SHAH whose telephone number is (571)272-5729. The examiner can normally be reached M-F: 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on 571-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/UTPAL D SHAH/Primary Examiner, Art Unit 2665